EXHIBIT 10
                 INDEX OF EXHIBITS TO
            DECLARATION OF HOLLY MCCLURE




Exhibit 1                 Email from Caleb Fine, Jan 12, 2021

Exhibit 2                 Email from PCSD, Jan 12, 2021

Exhibit 3                 Email from TMJH, Jan 13, 2021

Exhibit 4                 Email from PCHS, Jan 15, 2021

Exhibit 5                 Email from TMJH, Jan 15, 2021

Exhibit 6                 Email from TMJH, Jan 20, 2021

Exhibit 7                 Email from PCHS, Jan 22, 2021

Exhibit 8                 Email from TMJH, Jan 22, 2021

Exhibit 9                 Email from PCHS, Feb 5, 2021
